DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 12/27/2018 has been entered. In the amendment, Applicant amended claims 3, 12, 14-18, and added new claims 19-20. Currently claims 1-20 are pending.

Drawings
The drawings are objected to because Fig. 7 is not of sufficient quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 3 is objected to because of the following informalities:  
In ll. 7, “a first phase inverter” should be changed to “the first phase inverter” in view of ll. 5 wherein a first phase inverter is recited.  
In ll. 10, “a first transmission gate” should be changed to “the first transmission gate” in view of ll. 5 wherein a first transmission gate is recited.
In ll. 4 from the bottom, “a first switch transistor” should be changed to “the first switch transistor” in view of ll. 6 wherein a first switch transistor is recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-12, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites “the third clock signal end” in ll. 3-4 from the bottom. However, the instant claim indicates there are N third clock signal ends. It is unclear which one of the N third clock signal ends is referred to by “the third clock signal end”.
Claims 8-12 and 20 are rejected because they depend on claim 2.
Claim 13 also recites “the third clock signal end” and is rejected for substantially the same rationale as applied to claim 2.
Claim 17 recites the elements “the N second output ends” and “the N third clock signal ends”. There are insufficient antecedent bases for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 14-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 105609071A to which US 2017/0193946 is equivalent; the latter is used in this examination).
Regarding claim 1, Huang teaches a shift register (abstract), comprising: --
a first control module (Fig. 2: J1, Q3, M5, T4 collectively forming a first control module), connected to a first signal input end (Fig. 2: end of STV_N-1), a second signal input end (Fig. 2: 
a scanning control module (Fig. 2: Q1 and Q2 collectively forming a scanning control module), connected to the first signal input end (Fig. 2: STV_N-1), the second signal input end (Fig. 2: STV_N+1) and a second node (Fig. 2: node at which output of first transfer gate Q1 and output of second transfer gate Q2 are connected), respectively, wherein the scanning control module is configured to provide a signal of the first signal input end to the second node during forward scanning (Fig. 2: STV_N-1 at high level) and to provide a signal of the second signal input end to the second node during reverse scanning (Fig. 2: STV_N+1 at high level); and 
a first output control module (Fig. 2: T1-T3, M1-M4 collectively forming a first output control module), connected to the first node, the second node and a first output end (Fig. 2: output end of fourth inverter M4), respectively, wherein the first output control module is configured to output an electric potential of the second node to the first output end under the control of an electric potential of the first node (Fig. 2: scenario wherein T1 is turned on).

claim 3, Huang teaches the shift register according to claim 1. Huang further teaches the shift register according to claim 1, wherein the first control module comprises: 
a NOR gate (Fig. 2: NOR gate J1), wherein an input end of the NOR gate is connected to the first signal input end and the second signal input end, respectively, and an output end of the NOR gate is connected to an input end of a first phase inverter (Fig. 2: fifth inverter M5), a reverse phase control end of a first transmission gate (Fig. 2: third transfer gate Q3) and a gate electrode of a first switch transistor (Fig. 3: fourth transistor T4), respectively; 
a first phase inverter (Fig. 2: fifth inverter M5), wherein the input end of the first phase inverter is connected to the output end of the NOR gate, and an output end of the first phase inverter is connected to a positive phase control end of the first transmission gate (Fig. 2: output of M5 provided to positive phase control end of Q3); 
a first transmission gate (Fig. 2: Q3), wherein an input end of the first transmission gate is connected to the first clock signal end, an output end of the first transmission gate is connected to the first node, a positive phase control end of the first transmission gate is connected to the output end of the first phase inverter, and the reverse phase control end of the first transmission gate is connected to the output end of the NOR gate (Fig. 2); and 
a first switch transistor (Fig. 2: T4), wherein the gate electrode of the first switch transistor is connected to the output end of the NOR gate, a source electrode of the first switch transistor is connected to the first voltage signal end, and a drain electrode of the first switch transistor is connected to the first node, and wherein the first switch transistor is a N-type transistor (Fig. 2).

claim 4, Huang teaches the shift register according to claim 1. Huang further teaches the shift register according to claim 1, wherein the scanning control module comprises: 
a second transmission gate (Fig. 2: first transfer gate Q1), wherein a reverse phase control end of the second transmission gate is connected to a third voltage signal end (Fig. 2: end of CNB), a positive phase control end of the second transmission gate is connected to a fourth voltage signal end (Fig. 2: end of CN), an input end of the second transmission gate is connected to the first signal input end, and an output end of the second transmission gate is connected to the second node (Fig. 2); and 
a third transmission gate (Fig. 2: second transfer gate Q2), wherein a reverse phase control end of the third transmission gate is connected to the fourth voltage signal end (Fig. 2), a positive phase control end of the third transmission gate is connected to the third voltage signal end (Fig. 2), an input end of the third transmission gate is connected to the second signal input end (Fig. 2), and an output end of the third transmission gate is connected to the second node (Fig. 2).

Regarding claim 5, Huang teaches the shift register according to claim 1. Huang further teaches the shift register according to claim 1, wherein the first output control module comprises: 
a second switch transistor (Fig. 2: first transistor T1), wherein a gate electrode of the second switch transistor is connected to the first node (Fig. 2); a source electrode of the second switch transistor is connected to the second node (Fig. 2); 

a third switch transistor (Fig. 2: second transistor T2), wherein a gate electrode of the third switch transistor is connected to an output end of the second phase inverter (Fig. 2), a drain electrode of the third switch transistor is connected to a drain electrode of the second switch transistor (Fig. 2); 
wherein both of the second switch transistor and the third switch transistor are N-type transistors (Fig. 2: T1 and T2 are N-type transistors).

Regarding claim 6, Huang teaches the shift register according to claim 5. Huang further teaches the shift register according to claim 5, wherein the first output control module further comprises: 
a third phase inverter (Fig. 2: M2), wherein an input end of the third phase inverter is connected to the drain electrode of the second switch transistor and the drain electrode of the third switch transistor, respectively; 
a fourth phase inverter (Fig. 2: M3), wherein an output end of the fourth phase inverter is connected to a source electrode of the third switch transistor; and 
a fifth phase inverter (Fig. 2: M4), wherein an input end of the fifth phase inverter is connected to an output end of the third phase inverter and an input end of the fourth phase inverter, respectively, and an output end of the fifth phase inverter is connected to the first output end.

claim 7, Huang teaches the shift register according to claim 6. Huang further teaches the shift register according to claim 6, further comprising: 
a fourth switch transistor (Fig. 2: T3), wherein a gate electrode of the fourth switch transistor is connected to the reset signal end (Fig. 2: reset signal input terminal EN); a source electrode of the fourth switch transistor is connected to a fifth voltage signal end (Fig. 2: VGH end); a drain electrode of the fourth switch transistor is connected to the input end of the fifth phase inverter (Fig. 2: M4), the output end of the third phase inverter (Fig. 2: M2) and the output end of the fourth phase inverter (Fig. 2: M3), respectively; 
wherein the fourth switch transistor is a N-type transistor (Fig. 2: T3 being N-type transistor).

Regarding claim 14, Huang teaches the shift register according to claim 1. Huang further teaches the shift register according to claim 1,
 except for a first stage of shift register, the first signal input end of each of the rest stages of shift registers being connected to the first output end of a previous stage of shift register as cascaded (Fig. 2: STV_N-1); and 
except for a last stage of shift register, the second signal input end of each of the rest stages of shift registers being connected to the first output end of a next stage of shift register as cascaded (Fig. 2: STV_N+1).

Regarding claim 15, Huang teaches the shift register according to claim 14. Huang further teaches the shift register according to claim 14, wherein 

the second signal input end of the last stage of shift register is connected to a frame ending signal end (Fig. 2; Examiner’s Note: when N is the maximum number, V_N+1 is a frame ending signal end inherently).

Regarding claim 16, Huang teaches a driving method of a shift register according to a claim 1, comprising: 
in a first time period (Fig. 3: T1 period), providing a high level signal to the first signal input end (Fig. 3: STV_N-1 at high level), providing a low level signal to the second signal input end (Fig. 3: STV_N+1 at low level), and providing a low level signal to the first clock signal end (Fig. 3: CK at low level), the first output end outputting the low level signal (Fig. 3: STV_OUT at low level); 
in a second time period (Fig. 3: T2 period), providing a high level signal to the first signal input end (Fig. 3: STV_N-1 at high level), providing a low level signal to the second signal input end (Fig. 3: STV_N+1 at low level), and providing a high level signal to the first clock signal end (Fig. 3: CK at high level), the first output end outputting the high level signal (Fig. 3: STV_OUT at high level); 
in a third time period (Fig. 3: T3 period), providing a low level signal to the first signal input end (Fig. 3: STV_N-1 at low level), providing a high level signal to the second signal input end (Fig. 3: STV_N+1 at high level), and providing a low level signal to the first clock signal end 
in a fourth time period (Fig. 3: T4 period), providing a low level signal  to the first signal input end (Fig. 3: STV_N-1 at low level), providing a high level signal to the second signal input end (Fig. 3: STV_N+1 at high level), and providing a high level signal to the first clock signal end (Fig. 3: CK at high level), the first output end outputting the low level signal (Fig. 3: STV_OUT at low level); and 
in a fifth time period (Fig. 3: a period immediately after T4 period), providing a low level signal to the first signal input end (Fig. 3: STV_N-1 at low level), providing a low level signal to the second signal input end (Fig. 3: STV_N+1 at low level), and providing a low level signal to the first clock signal end (Fig. 3: CK at low level), the first output end outputting the low level signal (Fig. 3: STV_OUT at low level).

Regarding claim 18, Huang teaches a display device, comprising the gate driver circuit according to claim 14 ([0005]).

Regarding claim 19, Huang teaches a display device, comprising the gate driver circuit according to claim 15 ([0005]).

Allowable Subject Matter
Claims 2, 8-12 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter presented in claim 2 and inherited by its children claims 8-12 and 20:  
“a second output control module, connected to the third node, a reset signal end, N third clock signal ends and N second output ends, respectively, wherein the second output control module is configured to provide a reset signal outputted by the reset signal end to the N second output ends under the control of an electric potential of the third node, or to provide a clock signal outputted by a nth third clock signal end to a nth second output end under the control of the electric potential of the third node; 
wherein N is a positive integer greater than or equal to 1, the nth second output end belongs to the N second output ends; wherein a phase of the first clock signal is opposite to a phase of the second clock signal; a clock period of a clock signal outputted by each of the third clock signal ends is equal to 1/2 of a clock period of the first clock signal; a duty cycle of the clock signal outputted by the third clock signal end is 1/N; and when the first clock signal starts to output a high level pulse signal, phases of clock signals outputted by a 1t third clock signal end to a Nth third clock signal end are sequentially delayed by 2[Symbol font/0x70] /N”.

Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 13 comprises the same allowable subject matter as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang teaches in Fig. 4 of CN 104700806 (to which US PGPUB 2017/0039973 is equivalent) a related technique to solve the same problem addressed by this instant invention;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693